Citation Nr: 1623173	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  14-29 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date prior to March 13, 2013, for the award of service connection for prostate cancer.

2.  Entitlement to service connection for squamous cell carcinoma base of tongue disease, to include as secondary to prostate cancer, Agent Orange, sun exposure, asbestos exposure, chemicals and jet fuel.

3.  Entitlement to service connection for dry mouth with difficulty swallowing, to include as secondary to a service-connected disease or injury.

4.  Entitlement to service connection for neck stiffness, to include as secondary to a service-connected disease or injury.

5.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disease.



REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971 to include service in Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO. 

In May 2015, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  

In August 2015, the Board issued a decision remanding this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  As sufficient efforts were made to obtain the noted medical records and the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2016, the Veteran, through his representative, submitted additional argument and evidence along with a waiver of AOJ consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for prostate cancer on March 13, 2013.

2.  On December 4, 2014, the RO granted service connection for prostate cancer secondary to herbicide exposure, effective from March 13, 2013.

3.  Squamous cell carcinoma base of tongue disease was not manifest during service or within one year of separation from service, is not a disease for which service connection may be presumed based on the Veteran's Vietnam service, and is not otherwise related to service. 

4.  Squamous cell carcinoma base of tongue disease is not caused or aggravated by service-connected prostate cancer.

5.  No disability of dry mouth with difficulty swallowing manifested during active duty service nor is such a disability otherwise shown to be related to service or a service-connected disability.

6.  No neck stiffness manifested during active duty service or the first post-service year nor is such a disability otherwise shown to be related to service or a service-connected disability.

7.  No left shoulder disorder manifested during active duty service or the first post-service year nor is such a disability otherwise shown to be related to service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  An effective date earlier than March 13, 2013, for the grant of service connection for prostate cancer secondary to herbicide exposure is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2015).

2.  Squamous cell carcinoma base of tongue disease was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Squamous cell carcinoma base of tongue disease is not proximately due to, the result of, or aggravated by service connected prostate cancer.  38 C.F.R. § 3.310 (2015).

4.  Dry mouth with difficulty swallowing was not incurred in or aggravated during service and is not proximately due to, the result of, or aggravated by service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  Neck stiffness was not incurred in or aggravated during service and is not proximately due to, the result of, or aggravated by service connected disability, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6.  Left shoulder disability was not incurred in or aggravated during service and is not proximately due to, the result of, or aggravated by service connected disability, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A November 2013 letter satisfied the duty to notify provisions s to claims 2 through 5, as well as with regard to service connection for prostate cancer.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2). 

VA examination was conducted with regard to the squamous cell carcinoma at the base of the tongue and related conditions in November 2015; the examiner made all necessary findings and offered the required nexus opinion.  The opinion was supported by rationale which considered the full extent of the competent and credible evidence of record.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination is adequate for adjudication purposes.  

During the Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claims.  The VLJ issued the aforementioned decision in August 2015 remanding this matter in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

As to the claim for an earlier effective date for service connection for prostate cancer, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  The Board notes that VA has complied with other notice and assistance provisions required by statute.  See 38 U.S.C.A. §§ 5103A and 7105 (West 2015).

II.  Effective Date for Service Connection for Prostate Cancer

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2015).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim).

The Veteran asserts that he is entitled to an effective date prior to March 13, 2013, for the award of service connection for prostate cancer secondary to herbicide exposure.  Specifically, he argues that he should be granted an effective date of November 7, 1996.  See January 27, 2015 Veteran's representative statement.

Upon review of the record, the Board finds that the currently assigned effective date of March 13, 2013, is the earliest effective date assignable for service connection for prostate cancer as a matter of law.

In this case, the Veteran filed an initial claim for service connection for prostate cancer secondary to herbicide exposure that was received by VA on March 13, 2013.  On December 4, 2014, the RO granted the Veteran service connection for prostate cancer, effective March 13, 2013, the date VA received his claim.  In his January 2015 notice of disagreement (NOD), the Veteran contended that he should be granted an earlier effective date of November 7, 1996.  This is the date that prostate cancer was added to the list of diseases subject to service connection on a presumptive basis for Agent Orange exposure.  

The Board must consider whether any evidence of record prior to March 13, 2013, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for prostate cancer.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for prostate cancer, the Board finds that no document submitted prior to March 13, 2013, indicates an intent to pursue such a claim.  To the contrary, the Veteran has not asserted that he ever filed a service connection claim for prostate cancer prior to March 13, 2013.  Prior to March 13, 2013, the most recent communication between VA and the Veteran was in March 1980.  None of the communications from the Veteran dated from 1970 through March 1980 addresses the issue of prostate cancer.  The Board cannot find that a claim for entitlement to service connection, either formal or informal, was received by VA at any time prior to March 13, 2013.  In so finding, the Board emphasizes that a claim must identify the benefit sought; the mere reference in medical treatment records to that disability is not a claim.  See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  In this case, the medical records associated with the claims file provide no basis for an award of service connection for prostate cancer prior to March 13, 2013.  The medical record shows that he was diagnosed with prostate cancer in 2013 following the discovery of elevated PSA during a routine health examination.  He was treated in 2013 and 2014 and has been considered in remission.  These facts are unrefuted despite the fact that the Veteran testified before the undersigned that he first spoke to his doctor about urinary urgency in the 1980's.

As noted, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Prostate cancer was added to the list of diseases subject to service connection on a presumptive basis, effective November 7, 1996. 

Under 38 C.F.R. § 3.114, if the claim is reviewed on the initiative of VA or by request of the claimant within one year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or claimant request if the Veteran met all the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  The RO has applied these rules in the Veteran's case.  As his claim for service connection for prostate cancer was not reviewed on the initiative of VA or by a request of the Veteran within one year from the effective date of the law or VA issue (November 7, 1996), these provisions do not provide for an earlier effective date in this case.  In addition, since he did not have the disability as of the date of the regulation adding the condition as a presumptive disease, he is not entitled to an earlier effective date based upon a liberalizing regulation.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  Any implied suggestion that the appellant had prostate cancer prior to 1996 is unsupported by competent evidence and inconsistent with the actual records.

The Veteran served in Vietnam and has a diagnosis of prostate cancer.  The provisions of 38 C.F.R. § 3.816 are potentially applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to March 13, 2013, for the award of service connection for prostate cancer.  In this regard, 38 C.F.R. § 3.816(c)(2) provides that, if a Nehmer class member's claim for disability compensation for the covered herbicide disease (here prostate cancer) was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here November 7, 1996), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  As the Veteran did not first file a claim for prostate cancer until March 13, 2013, these provisions will not allow for an earlier effective date in this case.  In short, an effective date earlier than March 13, 2013, for the grant of service connection for prostate cancer is not warranted.

The applicable regulatory provisions simply do not provide a basis for an effective date for the grant of service connection for prostate cancer earlier than March 13, 2013.  No claim for service connection for prostate cancer was filed until March 13, 2013.  Thus, although the Board is sympathetic to the Veteran's argument that an effective date earlier than March 13, 2013, should be awarded for the grant of service connection, the Board is without a legal basis to do so.  Thus, the Board concludes that an effective date earlier than March 13, 2013, is not warranted for the grant of service connection for prostate cancer, and the claim must be denied.

III.  Service Connection for squamous cell carcinoma base of tongue disease

Pertinent Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309(e), including respiratory cancers and prostate cancer, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Analysis

The Veteran avers that his currently diagnosed squamous cell carcinoma base of tongue disease was caused by or related to either his prostate cancer, presumed Agent Orange exposure in Vietnam, sun exposure, asbestos exposure, or chemical or jet fuel exposure in service.  The Board has considered each applicable theory of service connection as set forth in the analysis below.

Veteran has a current diagnosis of squamous cell carcinoma of the tongue.  The record is replete with reference to discovery of this condition in 2007 and treatment thereafter primarily in 2008 but generally through 2012.  As it is not in dispute that the cancer was not present in service or within a year post service, service connection as a tumor or malignancy on a presumptive basis is not warranted under 38 C.F.R. §§ 3.307, 3.309 (a).  The Board also notes that although malignant tumors are an enumerated chronic disease, the Veteran's tongue cancer was not noted or diagnosed during service or within one year after separation.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303(b) is not applicable.  The Board will next address whether service connection is warranted on any other basis.  

Service treatment records do not reflect any findings related to squamous cell carcinoma of the tongue, nor does the Veteran urge that this condition was noted prior to 2007.  Private treatment records reflect that the Veteran's condition, initially noted as malignant neoplasm of the oropharynx, later noted as squamous cell carcinoma, base of tongue primary site with metastasis to jugulogastric node, neck, was discovered in late 2007.  It was treated with chemo-radiation and bilateral neck dissection.  Stages noted included T1o N2coh, M0, T1N2c, and T2N2cM0  See Dixie Regional Medical Center records dating from November 2007 to 2009, see also DRMC Radiation Oncology records 2008 to 2012.  Treatment noted was chemotherapy and radiation along with right modified radical neck dissection and left selective neck dissection.  

Treating physician, S.A., M.D., reported in November 2013 that the Veteran's history of squamous cell cancer of the right tongue base with involvement of the bilateral cervical chain was on the base of the tongue.  Dr. A. stated that head and neck malignancies are often associated with alcohol and tobacco use.  He noted that the Veteran had no history of tobacco use, but did serve in Vietnam, and was exposed to Agent Orange.  He pointed out that the base of tongue lies in close association with the larynx anatomically.  The Board finds this opinion to be non-specific and speculative at best, as it does not offer any definitive opinion as to the etiology of the Veteran's squamous cell carcinoma of the tongue.  Speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board remanded this matter in order to obtain medical opinions as to the nature and etiology of this cancer.  In November 2015, the VA examiner opined it was not as likely as not that the Veteran's squamous cell carcinoma was a result of exposure to Agent Orange, jet fuel, sun, asbestos or chemicals.  The rationale included that while the Veteran had no significant other risk factors, had not smoked since 1971, reported moderate alcohol use in 2006, and denied symptoms of exposure to human papilloma virus, it was impossible to say whether the Veteran's cancer was related to service.  He noted the most recent Academy of Sciences report on Agent Orange and Veterans.  This report indicated, as to squamous cell carcinoma of the head and neck, that relevant available epidemiologic evidence remains inadequate and insufficient to support an association, but the committee continues to recommend that VA endeavor to use its own data to determine whether they constitute supportive evidence.  He observed that squamous cell carcinoma of the larynx and base of tongue had also been associated with exposure to Agent Orange.  He emphasized that the statement from the up to date journal does not footnote a peer reviewed study supporting its statement about Agent Orange.  He also noted that he did not know how long the Veteran was actually in Vietnam and whether he was in a defoliated region when he entered the country.  He felt that the data was too confounding to objectively weigh in a scale of for and against.  

In May 2016, the Veteran's representative submitted medical literature from the American Cancer Society which he contends supports the finding that that the particular cancer this Veteran has is in fact a respiratory cancer by VA standards.  He argues that the literature shows that the respiratory system may include the nostrils, nasopharynx, oral pharynx, glottis, trachea, bronchi and bronchioles.  Oropharynx (as part of the respiratory system) includes base of the tongue, the soft palate, tonsil and the side and back wall of the throat.  The Board has reviewed this literature and finds that it does not actually indicate that squamous cell carcinoma of the base of the tongue is a cancer of the respiratory system.  Therefore, it is not persuasive in demonstrating that the Veteran's squamous cell carcinoma of the tongue is a respiratory cancer as defined in VA regulation.  

The regulation clearly defines the respiratory cancers as including those of the lung, bronchus, larynx or trachea.  See 38 C.F.R. § 3.309 (e).  The Board finds that the Veteran's squamous cell carcinoma of the tongue is not such a cancer.  Moreover, while the Veteran's representative submitted copies of five BVA decisions wherein service connection was granted for cancer at the base of the tongue (oropharynx) due to herbicide exposure, some were granted based on exposure to Agent Orange based on the presumption for respiratory cancer and alternately on a direct basis based on favorable medical opinion evidence.  Of note, previous Board decisions are not binding on the Board, unless the previous Board decision(s) specifically addressed this particular Veteran's case.  See 38 C.F.R. § 20.1303 (2015); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  As these do not address the Veteran's case, they are not binding on the Board and they are not found to be persuasive.  Parenthetically, the Board notes that there is no argument or evidence suggesting that the squamous cell carcinoma is a soft tissue sarcoma, another disease listed at 38 C.F.R. § 3.309 (e).

Thus, service connection based on presumptive exposure Agent Orange is not warranted.  

Even when considering direct service connection for squamous cell carcinoma of the tongue, the Board finds that post-service evidence is devoid of a showing of complaints and/or treatment related to the condition following active service until years thereafter.  Again, treatment for the condition is not shown in the record until 2007 as evidenced by the medical records.  The Board emphasizes the multi-year gap (approximately 36 years) between discharge from active duty service (1971) and evidence of the condition in approximately 2007.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim). 

The Board notes that there is no competent opinion supporting the contention that the Veteran has squamous cell carcinoma of the tongue due to any event or incident in service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology of squamous cell carcinoma of the tongue is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no individual with appropriate expertise has actually related squamous cell carcinoma of the tongue to any in-service event, to include those advanced by the Veteran including Agent Orange, jet fuel, chemical or sun exposure.  Again, the Board finds the 2013 opinion of the Veteran's physician to be speculative and non-specific, and not to actually advance an opinion in favor of etiology for the reasons stated earlier.  Nor does the medical literature submitted present any compelling evidence to suggest that the Veteran's squamous cell carcinoma of the tongue is due to Agent Orange or the in service exposures he has suggested.  The evidence falls short of suggesting a nexus between squamous cell carcinoma of the tongue and an in-service event.  As such, with regard to the issue of causation, there are no Jandreau/Buchanan exceptions, beyond a remote post-service diagnosis, that are applicable to this issue.  Accordingly, service connection for squamous cell carcinoma of the tongue on a direct basis is not warranted.

Considering the facts under the theory of secondary service connection - another theory advanced by the Veteran - the Board finds that the most probative evidence of record weighs against the Veteran's claim. 

The Veteran testified generally that he believes the tongue cancer diagnosed in 2007 could be somehow secondary to his prostate cancer diagnosed in 2013.  However, the November 2015 VA examination indicates that squamous cell carcinoma of the tongue was less likely than not (less than 50% probability) incurred in or caused by the prostate cancer.  He explained that prostate cancer pathologic cell type "adeno" is not related or associated with the tongue cancer pathologic cell type " squamous".  

After careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of record as to the relationship between squamous cell carcinoma and service-connected prostate cancer is the November 2015 VA medical examiner's opinion.  He reviewed the Veteran's record, addressed the nature of the tongue and prostate diagnoses, and provided an opinion on secondary service connection based upon his knowledge of the facts of the Veteran's case and known medical principles.  A medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that only the Veteran's statements in support of his claim are contrary to the November 2015 medical opinion.  

In sum, the evidence deemed most probative by the Board (the November 2015 VA medical opinion) establishes that service connection for squamous cell carcinoma of the tongue, to include as secondary to prostate cancer, or as due to exposure to Agent Orange, sun exposure, chemicals or jet fuel, is not warranted.  It is not a disease listed by VA as presumed to be service-connected based on the Veteran's Agent Orange exposure.  The evidence establishes that this condition was not manifest during service or within one year of separation and there is not competent evidence otherwise linking this condition to service, to include exposure to Agent Orange.  Additionally, the evidence shows that squamous cell carcinoma of the tongue was not caused or aggravated by the prostate cancer.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

IV.  Secondary Conditions

The remaining conditions are discussed together, as the analyses are substantially the same.  With regard to dry mouth with difficulty swallowing, neck stiffness or a left shoulder disability, the Veteran solely alleges that each condition is secondary to his squamous cell carcinoma base of tongue disease.  He argues that the cancer, treatment, or medications taken for the disease, have caused or aggravated each claimed condition.

As noted previously, a disability that is due to or the result of a service-connected disability is service connected as well.  38 C.F.R. § 3.310.  Here, service connection for squamous cell carcinoma base of tongue disease is denied.  Therefore, even assuming that a nexus between the squamous cell carcinoma base of tongue disease and the other conditions is established, as is in fact noted by the VA examiner in the most recent examination with regard to dry mouth and neck stiffness, secondary service connection cannot be awarded.  If the primary condition is not service-connected, those disabilities flowing from it also cannot be.  

The Board has considered alternative theories of entitlement.  However, there is no support in the record for direct or presumptive service connection of the claimed disabilities.  No dry mouth with difficulty swallowing, neck stiffness or left shoulder disease, complaints, or disabilities are reflected in service records, and even assuming arguendo that the claimed current disability of the left shoulder and neck stiffness includes arthritis, there is no showing or allegation of such within a year of the Veteran's separation from service.  The earliest reference to the left shoulder complaints and neck stiffness is in 2007 following his treatment for squamous cell carcinoma of the tongue, when he noted left shoulder and neck stiffness, tightness, weakness, and decreased range of motion, ultimately found to be lymphedema.  

Similarly, there are no chronic conditions of dry mouth with difficulty swallowing of the type currently claimed in service records.  As with the left shoulder and neck stiffness, dry mouth with difficulty swallowing are not noted until many years after separation, in association with the squamous cell carcinoma of the tongue in 2007, years following service.  

In short, there is no basis upon which to award service connection for dry mouth with difficulty swallowing, neck stiffness or a left shoulder disability.


ORDER

An effective date prior to March 13, 2013, for the award of service connection for prostate cancer is denied.

Service connection for squamous cell carcinoma base of tongue disease, to include as secondary to prostate cancer, Agent Orange, sun exposure, asbestos exposure, chemicals and jet fuel, is denied.

Service connection for dry mouth with difficulty swallowing, including as secondary to service-connected disability, is denied.

Service connection for neck stiffness, including as secondary to service-connected disability, is denied.

Service connection for a left shoulder disability, including as secondary to service-connected disability, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


